Clinton, J.,
concurring.
I agree the record in this case fails to establish the necessary factual basis to give the plaintiff standing to sue, i.e., it does not show he is a person adversely affected by the order appealed from, and therefore the court cannot reach the merits of the case. Nonetheless, for reasons which will become apparent, I think it may be useful for me to express my individual views with reference to the usefulness, or lack thereof, of opinions by this court where the issue relates to statewide equalization of property values for ad valorem tax purposes. The point I wish to make is that, in the final analysis, the problem of equalization of property values can be solved only on the political level and, at this point in the history of this recurring problem, the repetition by this court of oft-repeated principles serves no purpose for the principles have long been established and repeatedly stated. Further, on the purely pragmatic level, this court, for reasons which I hereafter outline, cannot effectively order the members of the State Board of Equalization to do anything. By the time any appeal reaches this court, it is too late to undo that which has been done or to do that which has not been done. If the egg is scrambled on August 15, it can’t be unscrambled thereafter.
*372Appellant asks this court to vacate the equalization order entered by the State Board of Equalization establishing values for the year 1978 and to direct the Board to enter another order establishing values in all counties at market value so that taxes may be levied uniformly and proportionately upon all tangible property as mandated by Article VIII, section 1, of the Nebraska Constitution. The Legislature has from time to time, for the purpose of carrying out the constitutional requirement above mentioned, enacted numerous statutes designed to facilitate and implement the requirements of the Constitution. Among the methods provided is the requirement of scientific reappraisal of all real property in the state. §§ 77-1301.01 to 77-1301.16, R. R. S. 1943. Reappraisal reports are required to be delivered to the State Tax Commissioner on or before February 1 following the year in which made. § 77-1301.06, R. R. S. 1943.
The basis for the appellant’s complaint lies in the following facts which he asserts and which I accept as true. Sixty-two of the counties of the state revalued their property as required by law. The remaining counties did not. Thereafter, because some counties had not revalued, a substantial number of counties that had complied with the reappraisal statute rolled back their valuations in order to achieve some sort of equalization with those counties that had not followed the statutes. The State Board of Equalization resolved the matter in the following fashion. They decreased the valuation of some of the 62 counties and increased the valuation of others of the 62 so as to achieve a purported equalization at 70 percent of value. As to those counties that had not revalued, the Board did nothing, believing the evidence insufficient to support any change.
Let me first deal with the pragmatic aspects of this case.
The timetable of assessment date, valuation, es*373tablishment of budgets of the various governmental subdivisions, levy of tax, lien date, and tax due dates are such that it is too late, both as a matter of law and as a practical matter, to afford the relief which the appellant requests. Assessed value is to be determined as of January 1. § 77-1301, R. R. S. 1943. Assessment rolls, schedules, and returns of the county assessor must be filed with the county clerk on or before April 1. § 77-1315, R. R. S. 1943. Thereafter, the county boards of equalization must perform their function of equalizing individual properties and classes of property within the county. § 77-1501 et seq., R. R. S. 1943. Abstracts of the assessment rolls must be forwarded to the State Board of Equalization before July 1. § 77-1514, R. R. S. 1943. The State Board of Equalization then performs its function of equalization between counties. § 77-506 et seq., R. R. S. 1943. The valuation by the county boards of equalization as equalized by the State Board of Equalization binds the subdivisions of government. § 77-1338, R. R. S. 1943. The equalization order by the State Board of Equalization must be made by August 15, section 77-509, R. R. S. 1943, and certified to the county clerks. On or before September 1, the county board makes the levy of tax for the current year. § 77-1601, R. R. S. 1943. Personal property taxes become due and payable November 1 and the first half becomes delinquent on December 1. Real estate taxes become due and payable December 31 and become liens upon the property on that date. The dates are somewhat different in charter cities but the problem is the same. Of course, long before these dates the budgets of governmental subdivisions have been set, their needs determined, and the levy made based upon the valuations determined before September 1.
When an appeal is made to this court from an order of the State Board of Equalization, we are required to give the case precedence over all civil *374cases. That precedence, however, depends in a large measure upon accelerated action by the parties to the litigation. This particular case was not at issue in this court until January 17, 1979. By that time the rights of individual taxpayers were set in concrete.
It is evident from the timetables that if the equalization and taxing process is to function equitably and as it is supposed to, it must meet the timetables established by the statutes of this state. There is no way the whole process can be rolled back and new tax statements sent unless it occurs long before November 1. Additional taxes cannot be levied after they have been paid except in the single instance of omitted property. As a practical matter, there can be no wholesale revaluation or levy after September 1, simply because the statutes make no provision for it.
Let us now deal with the theoretical aspects, i.e., those of principles.
No new principles of law are involved in this case. We are not asked to interpret any applicable statute. The duties and powers of the State Board of Equalization are well defined by the Constitution, statutes, and prior decisions of this court. Anything we might say on the matter is something that has previously been said on numerous occasions.
This court has over the years answered a multitude of questions on appeals from the State Board of Equalization. The more recent cases began with Laflin v. State Board of Equalization and Assessment, 156 Neb. 427, 56 N. W. 2d 469, in the year 1953, and continued with great regularity through 1970, ending with County of Hooker v. State Board of Equalization & Assessment, 185 Neb. 772, 178 N. W. 2d 785. These two cases and all those in between enunciated the applicable principles. There is no reason to suppose, however, that these decisions ever bore any practical fruit by implementation. *375The reasons, of course, are those already outlined. We have pointed out several times: “We cannot, on an appeal, sit as a super board of equalization and assessment. Our function is solely to determine the legality of the action of the Board and, after a finding of illegality, to vacate and set aside the action of the Board and leave to it the matter of entering an order meeting the requirements of the law.” Laflin v. State Board of Equalization and Assessment, supra; Carpenter v. State Board of Equalization & Assessment, 178 Neb. 611, 134 N. W. 2d 272. Practically, of course, what this means is that when an order is vacated, the decision of this court is implemented, if at all, only in subsequent years.